            Case 2:20-cv-00530-MAK Document 24 Filed 12/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH HEYWARD                                  : CIVIL ACTION
                                                :
                       v.                       : NO. 20-530
                                                :
CITY OF PHILADELPHIA, et al.                    :


                                             ORDER
       AND NOW, this 23rd day of December 2020, upon considering Defendants’ Motion to

dismiss (ECF Doc. No. 21) the amended Complaint (ECF Doc. No. 20), and for reasons in the

accompanying Memorandum, it is ORDERED Defendants’ Motion (ECF Doc. No. 21) is

GRANTED in part and DENIED in part:

       1.        We grant Defendants’ Motion (ECF Doc. No. 21) dismissing all claims against

the City and dismissing the Equal Protection claim against the individual officers without

prejudice;

       2.        We deny the Motion (ECF Doc. No. 21) as to the procedural due process claim

against the individual officers who shall answer the remaining allegations no later than January

15, 2021; and,

       3.        On or before January 20, 2021, the individual Defendants shall mail a proposed

discovery plan on the remaining procedural due process issues to the Plaintiff at his facility to aid

our scheduling of an initial pretrial conference and file a certificate of service demonstrating

compliance with this obligation no later than January 21, 2021.



                                                      _________________________
                                                      KEARNEY, J.
